Title: To George Washington from James Duane, 28 January 1779
From: Duane, James
To: Washington, George


Sir
Philad. 28 Jany 1779.

I found myself so much indisposd this morning that it was imprudent to go abroad; which will I hope apologize for my not meeting the Committee of Conference at your Excellency’s Quarter’s as was proposed.
General Knox has paid me a Visit and given me an opportunity of comparing his Remarks with the propositions of the Board of war. I am not sufficiently master of the Subject to decide; & must therefore without giving any Opinion of my own submit it to your Excellency & the Committee; who I presume will think it necessary to meet for the purpose in the Evning.
Col. Armond has favourd me with the enclosd Letter respecting his Corpse. I take it for granted Congress will Submit the formation of a Plan respecting the independent Corpses, including each of the 16 Regiments as were raised, to your Excellency. I know not how it is possible, any other way, to obtain an Arrangement which must depend on a Variety of Circumstances, and is encompassed with many dificulties[.] I do not know what progress has been made by the Committee of Arrangement, tho’ I think it necessary that your Excellency shoud be furnished with every thing they have done, or had in Contemplation as far as appears from their papers in the War office. Col. Armand seems at present to be contented with his separate Corpse, tho’ averse to an Incorpo[ratio]n with Count Polaski’s. If the latter takes place it seems to be his Intention to go to South Carolina as a Volunteer: & therefore he is pressing for a decision before your Departure. In my opinion he has a Claim to our Attention[.] Every thing, which is consistent with the publick Service, ought to be done for him. I have the Honour to be—with the utmost Respect—Sir your Excellency’s most Obed. humble Sert
Jas Duane
